DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14, 17-18 and 21are objected to because of the following informalities:
Claim 1 recites “A cosmetic applicator (100)” in line 2. “A” should not be capitalized and should be revised to read “a cosmetic applicator (100)”.  
Claim 14 recites “where in” in line 1. There seems to be an extra space and should be revised to be “wherein”. 
Claim 17 recites “where in” in line 1. There seems to be an extra space and should be revised to be “wherein”. 
Claim 18 recites “where in” in line 1. There seems to be an extra space and should be revised to be “wherein”. 
Claim 21 recites “serum allows for even moisturization of eyelashes” in lines 1-2. A period is missing at the end of the claim. 
Applicant is reminded that the use of reference characters in the claim language is to be considered as having no effect on the scope of the claims. (MPEP § 608.01 (m))
Appropriate correction is required.
Drawings
The drawings are objected to because Figures 1A-38 have improper shading and extremely faint lines within the figures which would lead to unsatisfactory reproduction characteristics (see 37 CFR 1.84 (l-m)) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “the first handle (112) and the second handle (132) are moved toward each other, the first head (116) and the second head (136) move away from each other” in lines 12-14 (emphasis added). It is unclear based on the figures how the device is capable of working in such a way as it seems as the figure shows a similar configuration to a pair of scissors. As such, the first and second moving toward each other would cause the first head and second head to move toward each other as well. Further, the specification does not provide details as to how it would move and only mentions in Par. [0036] that the first hinge region would attach to the second hinge region, and that the first head and second head would move away from each other when the first handle moves towards the second handle. As such, it does not disclose exactly how they would be attached to provide such a movement, this movement as recited in claim 1 does not appear possible based on the configuration of the handle shown and therefore the claim is considered to not be enabled by the disclosure. 
Claims 2-5 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(a). As such, claims 2-5 and 14-22 are rejected under U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “physical interaction (intertwining)” in line 3. It unclear based on the limitation “intertwining” being in parenthesis whether the applicant intends to claim the physical interaction requires intertwining or if “intertwining” is an optional example of a form of physical interaction. For examination purposes, it will be interpreted as the physical interaction positively requires intertwining. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “physical interaction (intertwining)” in line 3. It unclear based on the limitation “intertwining” being in parenthesis whether the applicant intends to claim the physical interaction requires intertwining or if “intertwining” is an optional example of a form of physical interaction. For examination purposes, it will be interpreted as the physical interaction positively requires intertwining.
Independent Claim 11 recites “the first component of the cosmetic applicator” in line 4.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as “a first component of a cosmetic applicator”.  Further claim 11 recites “the second component” in line 6. There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as “a second component”. In lines 8-9, the recitation of “a first component’ and “a second component” should be changed to “the first component” and “the second component” for consistency.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 11 they depend on is rejected under U.S.C. 112(b). As such, claims 12-13 are rejected under U.S.C. 112(b).
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “where in the material or product being applied is a drug” in lines 1-2. In regards to “the material or product” it is found to be unclear as to whether it is referring back to the functional language of claim 1 where it recites “an apparatus for applying product” in line 1 OR if it is introducing a new product. It will be interpreted the same product of claim 1 and as such, “material or” should be removed for consistency purposes. Further, claim 14 recites “being applied” which is an active verb making it unclear as to whether the claim positively requires the application of the “drug” or if the claim is further limiting an intended use/functional limitation. As best understood for examination purposes, claim 14 will be interpreted as further limiting an intended use limitation (not positively requiring the step of applying of the drug). 
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 14 they depend on is rejected under U.S.C. 112(b). As such, claims 15-18 are rejected under U.S.C. 112(b).
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “wherein the material or product being applied is a serum” in lines 1-2. In regards to “the material or product” it is found to be unclear as to whether it is referring back to the functional language of claim 1 where it recites “an apparatus for applying product” in line 1 OR if it is introducing a new product. “The material or product” will be interpreted as being the same product as recited in claim 1. “Material or” should be removed from the claim for consistency purposes. Further, claim 19 recites “being applied” which is an active verb making it unclear as to whether the claim positively requires the application of the “serum” or if the claim is further limiting an intended use/functional limitation. As best understood for examination purposes, claim 19 will be interpreted as further limiting an intended use limitation (not positively requiring the step of applying of the serum).
 Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 19 they depend on is rejected under U.S.C. 112(b). As such, claims 20-22 are rejected under U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (US 4600328 A). 
	Regarding Claim 11 (as best understood), Clements discloses a cosmetic applicator assembly (10+11, Fig. 1-2), comprising: 
A container (Fig. 1, label 11) with a first chamber (Fig. 1, label 18) and a second chamber (Fig. 1, label 17); 
Wherein a first attaching region (see figure below) in the first chamber fluidly connects with a first component (12) of a cosmetic applicator (10) (Fig. 1-2) (the threads of the first attaching region prevent fluid from leaking (i.e. seal or “fluidly connect”) between the first component 12 and the chamber 18); 
Wherein a second attaching region (see figure below) in the second chamber fluidly connects with a second component (13) of the cosmetic applicator (10) (Fig. 1-2) (the threads of the second attaching region prevent fluid from leaking (i.e. seal or “fluidly connect”) between the second component 13 the chamber 17); 
wherein a plurality of first bristles (27) and a plurality of second bristles (32) of the cosmetic applicator (10) are coated with mascara evenly when the first component (12) and the second component (13) of the cosmetic applicator (10) are pulled out of the container (11) (Fig. 2; Abstract; As brushes 27, 32 are found to sit in a reservoir of mascara product within the chambers the assembly is capable of providing an even coat of mascara to the plurality of bristles when pulled out of the container). 

    PNG
    media_image1.png
    534
    732
    media_image1.png
    Greyscale

Regarding Claim 12, Clements teaches the claimed cosmetic applicator assembly of claim 11 and further discloses the plurality of first bristles and the plurality of second bristles (27, 32) interact with an internal structure (see figure below) for cosmetic product application onto the plurality of first bristles and the plurality of second bristles (Fig. 1-2).

    PNG
    media_image2.png
    538
    656
    media_image2.png
    Greyscale

Regarding Claim 13, Clements teaches the claimed cosmetic applicator assembly of claim 11 and further discloses a first arm (Fig. 1, label 24) and a second arm (Fig. 1, label 30) of the cosmetic applicator are coupled with a first cap and a second cap disposed on the container (Fig. 1-2, labels 25 and 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1). 
	Regarding Claim 1, Tahara discloses an apparatus for applying product (Abstract) comprising: 
A cosmetic applicator (Fig. 1a), comprising: 
a first component (See Annotated Figure A of Fig. 1A wherein the component is greyed) comprising a first handle (See Annotated Figure A of Fig. 1A), a first arm (See Annotated Figure A of Fig. 1A), and a first head having a plurality of first bristles (See Annotated Figure A of Fig. 1A), wherein the first handle and the first arm meet at a first hinge and pivot region (See Annotated Figure A of Fig. 1A); 
a second component (See Annotated Figure B of Fig. 1A wherein the component is greyed) comprising a second handle (See Annotated Figure B of Fig. 1A), a second arm (See Annotated Figure B of Fig. 1A), and a second head having a plurality of second bristles (See Annotated Figure B of Fig. 1A), wherein the second handle and the second arm meet at a second hinge and pivot region (See Annotated Figure B of Fig. 1A); 
wherein the first hinge and pivot region hingeably attaches to the second hinge and pivot region (Fig. 1A); 
However, Tahara is silent to when the first handle and the second handle are moved toward each other, the first head and the second head move away from each other.
Haber discloses a tool in the anaglous art of pivoting action tool and further discloses when a first handle and a second handle are moved toward each other, a first head and a second head move away from each other (Fig. 2 where the arrows display this particular action) providing finer control of pressure applied to the area of interest. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivoting arrangement of Tahara to be that of Haber which allows for the handles to move toward each other while the opposite ends of the tool move away from each other in order to provide an alternative pivoting handle arrangement known in the art which would yield the predictable result of opening and closing the working end of the tool as well as in order to finer control of pressure applied to the area of interest. 


    PNG
    media_image3.png
    612
    868
    media_image3.png
    Greyscale

Annotated Figure A 

    PNG
    media_image4.png
    521
    917
    media_image4.png
    Greyscale

Annotated Figure B
	Regarding Claim 2, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 and Tahara further discloses the plurality of bristles are a sufficient distance to allow the plurality of first bristles and the plurality of second bristles to interact with eyelashes and hair (Fig. 2, 4, and 6 of Tahara). 
	Regarding Claim 4, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 and Tahara further discloses the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) are moveable (Fig. 1a and 2). 
Regarding Claim 5, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 and Tahara further discloses the movement of the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) comprises at least one physical interaction (Fig. 2, 4 and 6 of Tahara). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1) and Maiello (US 9648850 B1). 
	Regarding Claim 3, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 but are silent to the first handle and the second handle are removably coupled to the first head and the second head. 
	Maiello discloses an applicator in the analogous art of applicators and further discloses the first handle and the second handle are removably coupled to the first head and the second head (Fig. 6 and 8 of Maiello shows the first head and second head is connected to the rest of the applicator through the linear ends (44) which is shown to be removable) to interchange the head with various bristle members allowing the user to obtain various looks. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first head and second head of Tahara and Haber to be removable as taught by Maiello to interchange the head with various bristle members allowing the user to obtain various looks. 

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Maiello (US 9648850 B1).
	Regarding Claim 6, Tahara discloses a bristle assembly (Fig. 1a), comprising: 
a first component (See Annotated Figure A of Fig. 1A wherein the component is greyed) comprising a first handle (See Annotated Figure A of Fig. 1A), a first arm (See Annotated Figure A of Fig. 1A), and a first head having a plurality of first bristles (See Annotated Figure A of Fig. 1A)
a second component (See Annotated Figure B of Fig. 1A wherein the component is greyed) comprising a second handle (See Annotated Figure B of Fig. 1A), a second arm (See Annotated Figure B of Fig. 1A), and a second head having a plurality of second bristles (See Annotated Figure B of Fig. 1A)
wherein the first arm and the second arm flexibly independent or inversely dependent of each other (it is found that the arms are inversely dependent of each other to move the bristle assembly wherein the plurality of bristles of the first head and second head to move together when the first handle and second handle are moved apart and subsequently the arms being moved together)
However, Tahara is silent to the first handle and the second handle are removably coupled to the first head and the second head. 
	Maiello discloses an applicator in the analogous art of applicators and further discloses the first handle and the second handle are removably coupled to the first head and the second head (Fig. 6 and 8 of Maiello shows the first head and second head is connected to the rest of the applicator through the linear ends (44) which is shown to be removable) to interchange the head with various bristle members allowing the user to obtain various looks. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first head and second head of Tahara to be removable as taught by Maiello to interchange the head with various bristle members allowing the user to obtain various looks. 
Regarding Claim 7, Tahara and Maiello teaches the claimed bristle assembly of claim 6 and Tahara further discloses the movement of the first component and the second component transmit mechanical force received from the first handle and the second handle to the plurality of first bristles and the plurality of second bristles respectively (Fig. 1a, and 2 wherein it is inherent that a mechanical force is transmitted from the first handle and second handle when moved together as it would subsequently force the first bristles and second bristles to move together).
Regarding Claim 8, Tahara and Maiello teaches the claimed bristle assembly of claim 7 and Tahara further discloses the plurality of first bristles and the plurality of second bristles are a sufficient distance to allow the plurality of first bristles and the plurality of second bristles to interact with eyelashes and hair (Fig. 1a, 2, 4, and 6). 
Regarding Claim 9, Tahara and Maiello teaches the claimed bristle assembly of claim 7 and Tahara further discloses the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) are moveable (Fig. 1a and 2).
Regarding Claim 10, Tahara and Maiello teaches the claimed bristle assembly of claim 7 and Tahara further discloses the movement of the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) comprises at least one physical interaction (Fig. 2, 4 and 6 of Tahara). 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1) and Smith (WO 2015172022 A1).
	Regarding Claim 14-16, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 but is silent to the product being applied is a drug, the drug being for treatment of demodex mites wherein the even application of the drug on eyelashes allows for precise dosage effectiveness of the demodex mites. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash. 
	 Smith teaches a kit in the analogous art of eyelash product and further discloses a drug for treatment of demodex mites (Par. [0037]). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Haber with the drug taught by Smith to provide treatment of demodex mites and reduce the presence of demodex mites on the user. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the product to be applied in precise dosage as it would evenly disperse a dosage to the eyelashes due to the product being evenly held on the applicator. 

Claims 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1) and Shaw (US 20080275118 A1). 
	Regarding Claim 14 and 17-18, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 but is silent to the product being applied is a drug for stimulation of eyelash length growth for stimulation of eyelash thickening and fullness. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash. 
	Shaw teaches a cosmetic product in the same field of endeavor of cosmetic product and further discloses a drug for stimulation of eyelash length growth, and eyelash thickening and fullness (Par. [0016]) to target the hair loss by either making the eyelashes appear abundant or to stimulate the growth of the eyelash. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Haber with a drug for stimulation of eyelash length growth for stimulation of eyelash thickening and fullness as taught by Shaw to target the hair loss by either making the eyelashes appear abundant or to stimulate the growth of the eyelash. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1) and Hausman (WO 2013101713 A1). 
	Regarding Claim 19-20, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 but is silent to the product being applied is a serum wherein it allows for stimulation of eyelash growth. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash. 
	Hausman teaches a cosmetic product in the same field of endeavor of cosmetic product and further discloses a serum for stimulation of eyelash growth (Pg. 15, lines 24-29) to aid in hair loss. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Haber to be a serum wherein it allows for stimulation of eyelash growth as taught by Hausman to aid in hair loss or the appearance of lack of eyelashes. 
Claim 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1) and Wels (US 20170209350 A1). 
	Regarding Claim 19 and 21, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 but is silent to the product being applied is a serum wherein the serum allows for even moisturization of eyelashes. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash. 
	Wels teaches a cosmetic composition in the same field of endeavor and further discloses a serum wherein the serum allows for even moisturization of eyelashes (Par. [0129], Par. [0335]) to provide moisture to the eyelashes making it easier to apply cosmetic product. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Haber to be a serum wherein the serum allows for even moisturization of eyelashes to provide moisture to the eyelashes making it easier to apply cosmetic product. 

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Haber (US 20070282364 A1), Wels (US 20170209350 A1) and Travkina (CA 2561127 C).
	Regarding Claim 22, Tahara and Haber teaches the disclosed cosmetic applicator of claim 1 but is silent to the product being applied is a serum wherein the serum is for eyelash thickening and fullness. Wels does disclose composition can be presented as a product in many forms including a serum (Par. [0129]).
	Travkina teaches a composition in the same field of endeavor of cosmetic keratinous product and further discloses a serum wherein the serum is for eyelash thickening and fullness (Abstract, Pg. 1, 11-13) to allow the eyelashes of the user to look fuller. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Haber to be a serum for eyelash thickening and fullness as taught by Travkina to allow the eyelashes of the user to look fuller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772